O’BRIEN, J.
This is an action by judgment creditors with unsatisfied executions to compel the defendant Hornthal to account for moneys received from the judgment debtors. These judgments, aggregating $8,189.49, were recovered on December 20, 1892, against Albert Weis and Robert Weis for goods sold and delivered to the firm of Weis Bros. From May 1, 1886, until April 30, 1891, Weis Bros, were a limited partnership (organized under Texas law), doing a dry-goods business at Galveston. The judgment debtors Weis were the general partners, and the defendant Hornthal was the special partner. The limited partnership was renewed yearly until April 30, 1891, when it was permitted to expire. The judgment debtors Weis retained the assets, and continued the business under the same name without change or interruption. On November 5, 1891, Weis Bros, failed, announcing their insolvency by'the execution of a deed of trust to one Gus Lewi for the benefit of creditors, whose claims aggregated $225,806.16. This trust covered all the firm merchandise and real estate. Certain property of the firm had been pledged previously, and the individual property of Albert Weis was conveyed in trust for certain creditors, but no surplus was realized from either. The claims of the other creditors (unsecured), including plaintiffs, amounted to $314,894.56, and the available assets, outside of the trust estate, were open accounts then estimated to be worth $166,404.23. The contracts for the sales by plaintiffs to Weis Bros., with one exception, were made prior to the termination of the limited partnership. The deliveries took place in May, June, and July, 1891, except two under Baily’s first contract, which were *439made on April 20 and 30, 1891, respectively, and amounted in value to $711.29.
At the formation of the limited partnership in April, 1886, Hornthal contributed $50,000 to its capital. On each renewal, he withdrew and at once returned $50,000, so that there was no other or different contribution than such as was originally made. In November, 1888, Weis Bros, loaned to the firm of Hornthal, Whitehead, Weissman & Co., of New York, their accommodation paper to the amount of $25,000, which was at first entered in the ledger of the latter firm to the credit of L. M. Hornthal, but this was subsequently corrected and canceled by charging the item back to Hornthal and crediting Weis Bros, with the amount, so that it then appeared as a loan from Weis Bros, to the New York firm of which the defendant Hornthal was a member. After the dissolution, Hornthal was charged with $25,000 in his special capital account with Weis Bros., and his New York firm were credited with the same amount in their account, the payment to Hornthal being effected by cancellation of the loan to Hornthal, Whitehead, Weissman & Co. The balance to Hornthal’s credit in the special capital account ($26,433.34) was then transferred to the account between Weis Bros, and Hornthal’s New York firm, and for this balance Hornthal was preferred in the Lewi trust deed, which balance was subsequently paid to Hornthal by the trustee.
Upon the trial, these facts, and others that will be adverted to, were presented without objection, and the only exceptions appearing in the record relate to the findings of the court upon which the decision was based. There being no objections, therefore, to evidence or to the sufficiency of the complaint, what was said in Knapp v. Simon, 96 N. Y. 292, is apposite:
“It was the duty of the court below, in the absence of objections to the sufficiency of the complaint, to give the plaintiff the benefit of any cause of action established by the evidence.”
Turning, then, to the record as made, and leaving out of consideration the theory that the defendant was to be charged with the common-law liability of a general partner, which was abandoned upon the trial, and not considered by the judge, the case upon the evidence has two aspects: First, the plaintiffs may be regarded as creditors of Albert Weis and Robert Weis, whose rights have been violated by the preference of a fictitious claim; or, second, the plaintiffs may be treated as creditors of the special partnership of WeisBros. The first was the position taken by the trial court, and in this aspect it was immaterial whether plaintiffs were creditors of the special partnership. Upon the latter theory, if sustainable, $1,323.11 included in the Baily judgment will have to be eliminated, because the claim therefor arose subsequent to the dissolution of the special partnership.
Upon evidence which we regard as far from satisfactory, the trial judge found that the special partnership of Weis Bros, was insolvent at the time of its dissolution, and that its liabilities were in excess • of the amount of special capital contributed by Hornthal. As in: *440this view there was no indebtedness from the firm to Hornthal, his claim being treated as fictitious, it was held that the creditors of the firm succeeding the special partnership could recover the amount paid to Hornthal by the trustee. The ground for this conclusion was that the rights of the creditors of Albert Weis and Robert Weis were violated by the preference of a fictitious claim. As said in the opinion below:
“No money was due to Hornthal, either from the special partnership or the new firm, and the general partners had no right to convey to him the property of this insolvent firm, which belonged to its creditors.”
Necessarily, the entire foundation for the finding and conclusion of the trial judge was that the special partnership, at the time of its dissolution, was insolvent. The evidence on the part of the plaintiffs in support of this finding started with the showing that, at the time of the failure of the general partnership in November, 1891, there was a deficiency of assets amounting to at least $150,000; and it was urged that this raised a presumption that the condition thus appearing dated back to the dissolution of the special partnership in the April preceding, and to support such presumption authorities were relied on which held that, where a voluntary conveyance has been made, and the grantor is subsequently shown to be insolvent, insolvency will be presumed at the time of the transfer. Without finding fault with this proposition of law, it may be said that the payment to the defendant Hornthal was not a voluntary conveyance of property of the firm, unless we presume that the firm was then insolvent. In other words, to obtain the benefit of the rule two presumptions should be established: First, a voluntary conveyance or gift; and, secondly, insolvency when it was made, if the special partnership, at its dissolution, was not insolvent, then, clearly, Hornthal having the right to a repayment of his capital contributed, such repayment could not be regarded as a voluntary one, and it would be going further than any of the cases relied upon by plaintiffs to hold that the court will presume that the gift was voluntary, and upon that build another assumption that the firm was insolvent when the payment was made. As we understand • it, it is only where it is either conceded or proved that the transfer was voluntary that the presumption will be indulged in that the person making it was insolvent, thus thrusting upon him the burden of showing that it was not made while he was in such an insolvent condition. Undoubtedly, if a firm is shown to be overwhelmingly insolvent today, the inference is justified that it was so yesterday, and for some period back; but how far back will necessarily depend upon the degree of insolvency, and the remoteness of the period to which the inference relates. This is a logical inference, and is to be distinguished from that in the class of cases to which we have referred, in which it has been held that where a voluntary gift is shown insolvency will be presumed. The plaintiffs are entitled to the full benefit of the logical inference that arises, and the weight of this is to be determined by the condition of the general partnership when it failed in November, 1891.
*441It is admitted by Hornthal that the deficit at that time amounted to $150,000. In addition, the plaintiffs’ experts presented a report showing the course of business from April 1, 1891, to the date of the failure, which gives the total losses during that period as $32,415. Besides this, we have the drawings of the partners from April until November, amounting to between $20,000 and $30,000, to which must be added depreciation of unsold merchandise and losses in outstanding accounts. These represent quite a considerable amount, and are as much as or more than the deficit of $150,000 admitted by Hornthal. It is not our purpose to go over the accounts, which have been ably summarized by the respective counsel, the plaintiffs showing a deficit of at least $200,000, while the defendant makes an apparent showing of assets amounting to $546,596.21, and of total liabilities, secured and unsecured, amounting to $540,700.72. This wide divergence in the value of the assets is reconciled to some extent by remembering that plaintiffs have taken the valuation of an insolvent firm that has stopped business," while the defendant regards them as assets belonging to a live and going business, and not to a defunct firm. This will account for the financial condition of the firm after it had failed, as shown by plaintiffs, as contrasted with the defendant’s showing when it was a live and going concern. It may be that the plaintiffs are right, and upon conflicting evidence we should not differ with the finding made by the learned trial judge, that at the dissolution of the special partnership it was insolvent; but we have referred to the respective contentions for the purpose of showing that, while after the failure of the general partnership there was a large deficit, resulting from the sale of property and its distribution among creditors, there was no overwhelming proof to sustain the conclusion that the special partnership at its dissolution was insolvent.
Assuming then a difference of opinion upon this question, depending upon how we look at the proof, and taking the view adopted by the trial judge, that the special partnership was in fact insolvent, the question remains, whether the adjustment at that time made between the partners can be successfully assailed by those who subsequently became creditors of the general partnership, with which the defendant Hornthal had no connection. At first blush it would seem that, upon the dissolution of the special partnership, the only ones interested in the adjustment made would be the partners themselves and their then creditors; and there is no good reason apparent why the partners could not, as between themselves, settle their differences as they saw fit, provided this was done without injury to or violation of the rights of their creditors. If, therefore, their creditors are fully protected, the partners were at liberty, if acting-in good faith and without any intent to defraud, to reach a basis of settlement which should include the right of the defendant Hornthal to be paid his special capital. And, assuming that no creditor was wronged, and, as was here done, the special partner permitted the general partners to take over all the assets, and continue the business, upon an agreement to pay him what he contributed by way of special capital, could not Hornthal, as against the general partners, sue and recover upon such agreement to pay him? Could they, in *442such an action, set up as a defense that they were relieved from liability because, at the time they made the agreement, the firm, without their knowledge, was insolvent, and that the claim they had agreed to pay was therefore fictitious? In this connection, it must be remembered that jthe general partners had complete control of the business and the books, and were in such a position when they made the agreement that they knew or will be presumed to have known the actual condition of the firm; and if, instead of accounting and determining the exact status, they preferred to make the agreement to pay the special partner his capital, we fail to see why they should not keep such agreement.
Of course, this discussion has proceeded upon the theory that such an arrangement was in good faith, and without any intent to defraud. If there was anything to show that the special partnership was so overwhelmingly insolvent that all the partners knew, or should be presumed to have known, its condition, justifying the inference that, by a collusive arrangement, entered into between the parties, it was agreed that the special partner was to get out his money at the expense of those who subsequently might deal with the general partnership, then, undoubtedly, because a fraud upon them, they could recover the amount which under such circumstances was paid. Here,, however, there was no evidence of bad faith or fraud, or that what was done was with intent to cheat subsequent creditors. One of the Weises, examined for plaintiff, testified:
“On the 30th of April, 1891, and prior thereto, the firm of Weis Bros, enjoyed good credit, and assets exceeded liabilities on the 30th of April, 1891.”
It may be that the evidence shows that, in this statement, the witness was in error; but it is important, as rebutting the presumption that the firm was in such a condition of insolvency that the parties knew or should have known that it was insolvent. If, in the honest belief that it was solvent,—and nothing to the contrary appears in this record,—the partners, as between themselves, made an agreement by which, in good faith and without injury to the then creditors, the special partner was to receive what was agreed to be paid him at a future date, we fail to see how this can be regarded as a fictitious claim or one that could not be enforced.
Our conclusion upon this branch of the case, therefore, is that, had there been evidence of an agreement to pay Hornthal, the plaintiffs’ proofs did not go far enough, and while there may have been sufficient to justify the conclusion that the special partnership was insolvent at the date of its dissolution, there is nothing to show any fraudulent arrangemetit or agreement in bad faith by which the claim that the defendant Hornthal had against the partnership was changed from a valid claim, as between themselves, into a fictitious one, as against subsequent assailing creditors. It will thus be seen that we do not agree with the plaintiffs in the view that, if there had been an agreement at the time of the dissolution of the limited partnership, to pay Hornthal his capital balance, it and the payments thereunder would have been fraudulent and void as against so much of plaintiffs’ claim as arose after such *443dissolution. We have been led into this discussion because it is alleged in the complaint, and stated by the trial judge in Ms opinion, that notes were given to Hornthal for the balance due him. This, as evidencing an adjustment and agreement to pay, would have given defendant Hornthal a valid, enforceable claim, and the intimation to the contrary in the opinion below was erroneous.
Notwithstanding the language of the complaint and the opinion, plaintiffs insist that there was no agreement between Weis Bros, and Hornthal for the return of the capital balance, and in tMs we think the plaintiffs are right. That portion of the complaint which alleges that notes were given is denied by the answer, and there was no evidence produced upon the trial to substantiate it. Moreover, Hornthal testified that he had no agreement except that under which the special partnership was organized. Accordingly, the firm simply expired on the 30th of April, 1891. The agreement under which it had existed contains no provision for the return of the capital. The parties were left to the ordinary legal consequences attending the capital contribution. Hornthal had a capital account with Weis Bros, and when the firm expired there was a book balance of something over $50,000. On May 23, 1891, without any agreement whatever, but simply in part payment of the balance shown by the books, $25,000 was charged to Hornthal in his account with Weis Bros, and the same amount was credited to Weis Bros, in their account with Hornthal, Whitehead, Weissman & Co. The debt from Hornthal, Whitehead, Weissman & Co. squared this much of the capital balance, and left in Hornthal’s special capital account a balance of something over $20,000. There was, therefore, no agreement that made the capital balance effective as a claim which the judgment debtors could lawfully prefer. The partners, in May, 1891, simply took $25,000, and in thé November following $26,433.34, of their property and gave it to Hornthal; and when this preference was given in November, the claims of these plaintiffs had been incurred, and they were then existing creditors. In this situation, the finding that the special partnership was insolvent is all-important, because, in the absence of any agreement to pay, Hornthal was simply entitled to get the capital contributed after the payment of creditors. And it appearing that the firm was insolvent, and no proof being offered to show that there was sufficient to pay all the creditors, therefore, the existence of any claim in favor of Hornthal being negatived, the general partners could not take their assets and apply them to a claim which was not shown to have had a valid foundation.
Upon the other branch of the case, as to so much of plaintiffs’ claims as were debts of the special partnership, nothing need be added to what was said in the opinion of the court below, because, so far as plaintiffs can be considered as creditors of the special partnership of Weis Bros., they were entitled to be paid before the withdrawal by the defendant Hornthal of any portion of his special capital, and to the extent of their claims, as against the amount so withdrawn, the plaintiffs, as creditors of the limited partnership, were entitled to judgment as against Hornthal—First, because of *444the insolvency of the limited partnership, and the preferential payments to such special partner; and, second, because of the withdrawal of special capital during the continuance of the limited partnership.
Our conclusion, therefore, is that the judgment below was right, and should be affirmed, with costs.